2 F.3d 1151
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MASTER APPAREL CORPORATION, Respondent(s).
No. 93-5827.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1993.

1
Before BOGGS and SILER, Circuit Judges, and JOINER, Senior District Judge.*

JUDGMENT

2
THIS CAUSE was submitted upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against Respondent, Master Apparel Corporation, its officers, agents, successors, and assigns, on June 8, 1993, in a proceeding before the said Board numbered 26-CA-15019, 26-CA-15321, and 26-CA-15409;  upon the transcript of the record in said proceeding, certified and filed in this Court.


3
ON CONSIDERATION WHEREOF, it is ordered and adjudged by the United States Court of Appeals for the Sixth Circuit that the said order of the National Labor Relations Board be, and the same is hereby enforced;  and that the Respondent, Master Apparel Corporation, its officers, agents, successors, and assigns, abide by and perform the directions of the Board in said order contained.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation